Citation Nr: 9935489	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  

The case was previously before the Board of Veterans' Appeals 
(Board) in March 1996, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more properly before 
the Board for action.    



FINDING OF FACT

There is no credible supporting evidence that the claimed 
stressors took place.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (f) 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served in Vietnam from March 1966 to April 1967, 
and from February 1968 to September 1968.  His DD 214 reports 
a total of one year and 8 months of overseas service, and the 
award of the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His service personnel records indicate that he served 
as a wireman during these periods, assigned to either a 
communications battalion or a headquarters and support 
company (H&SCO).  

As noted in the March 1996 remand, the veteran has contended 
that he underwent a number of stressful incidents during this 
period in Vietnam, and that these incidents resulted in PTSD.  
He reported that in March 1968, he sent on a patrol outside 
of Da Nang to retrieve bodies of US servicemen killed, and 
that one of the sergeants he knew who had been killed was 
virtually decapitated.  In a second incident, he stated that 
a sergeant kicked a can in April 1968, and was killed.  The 
veteran stated that his unit was ambushed in June 1968, at 
which time a number of soldiers were killed.  Finally, in 
July 1968, his unit was to provide security for Agent Orange 
defoliation, during which time there were heat casualties, 
and marines were killed.  The Board remanded the case to the 
RO at that time, in part, to confirm these stressors.  

The Board first must determine if the veteran's claim is well 
grounded.  In order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  In this case, the Board 
notes that there are repeated diagnoses of PTSD.  He 
underwent PTSD program screening at a VA facility in January 
1992, at which time the veteran was positive for PTSD on 
standard screening instruments.  On VA compensation 
examination in November 1992, the diagnosis was paranoid 
schizophrenia and PTSD.  Subsequent to remand, the veteran 
was examined in January 1999, at which time the examiners 
reviewed the November 1992 examination, along with an 
additional examination conducted in November 1998, at which 
time the diagnosis was PTSD with secondary diagnoses of 
dysthymia, tardive dyskinesia, and alcohol dependence.  
Subsequent to the findings on the January 1999 examination, 
the diagnoses were chronic paranoid schizophrenia and PTSD.

A review of these examinations and treatment reports show 
that the PTSD was found by the medical professionals to be 
the result of reported incidents in service.  Accordingly, 
the claim for service connection is well grounded.  

However, the fact that the claim for service connection is 
well grounded is not sufficient to provide a basis for the 
grant of service connection for PTSD.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the three 
elements of a claim of service connection for PTSD are: 1) a 
current, clear medical diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128, 129 
(1997).

As noted, there is medical evidence of a current diagnosis of 
PTSD. For the veteran to prevail on his claim, more that a 
diagnosis of PTSD is required.  The claimed stressors must 
also be verified.  The evidence of record does not 
demonstrate that the veteran received a combat citation such 
as the Purple Heart, or other such decoration denoting combat 
service.  Moreover, the service department evidence does not 
show that the veteran engaged in combat for the purposes of 
38 C.F.R. § 3.304 (f).  

The General Counsel (GC) recently addressed this issue in 
VAOPGCPREC 12-99.  It was found that the phase "engaged in 
combat with the enemy" required that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Furthermore, as a general matter, a 
statement that the veteran engaged in a particular 
"operation" or "campaign" would not, in itself, establish 
that the veteran engaged in combat.  

Here, the available records do not demonstrate that the 
veteran met the criteria set forth by the GC for combat.  
Moreover, while the veteran did engage in specific named 
campaigns, as noted, such participation, without further 
evidence, will not demonstrate that the veteran engaged in 
combat.  

Having so concluded, the Board finds that the veteran's 
statements, standing alone, will not verify the claimed 
stressors.  Rather, the veteran must provide additional 
evidence to so verify the stressors.  As this is a factual 
determination, it is within the expertise and authority of 
the Board.  

Obtained were unit diaries for the periods from April 1966 to 
June 1966, from June 1966 to November 1966, from November 
1966 to January 1967, from February 1967 to April 1967, and 
from February 1968 to July 1968.  None of the individuals the 
veteran reported as being killed in action (KIA) were noted 
in the unit diaries.  

Subsequent to remand, the command chronologies for the unit 
to which the veteran was assigned were received for the 
period from December 1966 to January 1967.  No evidence 
verifying the stressors was present in these documents.  

The RO attempted to secure additional command chronologies.  
However, in a January 1998 letter, the Marine Corps indicated 
that they had provided the maximum number of free copies, and 
that additional copies would result in fees.

In accordance with VAOGCPREC 7-95, the duty to assist does 
not require that the VA expend fees to secure documents.  
Rather, the VA must inform the veteran, and allow him to 
secure these documents.  The RO did so in a February 1998, 
and thus met their duty.  However, the veteran did not 
provide any additional evidence.  Thus, the Board is again 
left with only the veteran's uncorroborated statements by 
which to verify the claimed stressors.  

Accordingly, since the stressors that he claimed led to the 
PTSD are not verified, the requirements as set forth in Cohen 
have not been met.  Therefore, the veteran's claim must be 
denied.  


ORDER

Service connection for PTSD is denied.  


 
		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

